COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 NICHOLAS CAMERO,                                                 No. 08-10-00183-CR
                                                  §
                         Appellant,                                    Appeal from
                                                  §
 v.                                                                 25th District Court
                                                  §
 THE STATE OF TEXAS,                                           of Guadalupe County, Texas
                                                  §
                         Appellee.                                 (TC # 07-2126-CR)
                                                  §

                                  MEMORANDUM OPINION

       Nicholas Camero appeals his conviction of indecency with a child by contact following

revocation of deferred adjudication community supervision. Appellant waived his right to a jury trial

and entered a negotiated plea of nolo contendere to the lesser included offense of indecency with a

child by contact. The trial court found that the evidence supported a finding of guilt, but the court

deferred adjudicating guilt and placed Appellant on deferred adjudication community supervision

for eight years. The State subsequently filed a motion to proceed with an adjudication of guilt based

on eight alleged violations of the terms and conditions of community supervision. Appellant entered

a plea of not true to the State’s allegations that he had violated his probation. The trial court found

that the State proved Appellant had violated three of the terms and conditions of probation by failing

to be suitably employed, failing to observe court mandated curfew, and failing to comply with

all rules of the Guadalupe County Monitoring Program. The court assessed punishment at

imprisonment for twenty years. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably support the

appeal. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684

(Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State,

436 S.W.2d 137 (Tex.Crim.App. 1969). A copy of counsel’s brief has been delivered to Appellant,

and Appellant has be advised of his right to examine the appellate record and file a pro se brief. No

pro se brief has been filed.

       We have carefully reviewed the record and the brief of counsel, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgement of the trial court is affirmed.


October 12, 2011
                                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)

(Do Not Publish)